             Case 1:20-cv-02984-RDM Document 5 Filed 01/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 SEE, INC.,                                         )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )      Civil Action No. 1:20-cv-02984-RDM
                                                    )
 EUGENE SCALIA, Secretary of Labor, et al.,         )
                                                    )
                 Defendants.                        )
                                                    )

       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

        Defendants, by and through the undersigned counsel, respectfully move for an extension

of time to respond to Plaintiff See, Inc.’s (“Plaintiff”) complaint, ECF No. 1, pursuant to Rule 6(b)

of the Federal Rules of Civil Procedure. Pursuant to Rule 12(a)(2), Defendants’ response to the

complaint is due on January 18, 2021. Defendants respectfully ask the Court to extend the deadline

to respond by sixty days, up to, and including March 19, 2021.

        In support of this motion, Defendants offer the following:

        1.      Plaintiff seeks an order compelling Defendants to vacate its prior order of dismissal

and reinstate the request for review of Plaintiff’s application for labor certification on behalf of

Nimitt Bhatt. On November 30, 2020, Defendants vacated its prior order of dismissal.

        2.      This is Defendants’ first request for an extension of the deadline to file a response

to Plaintiff’s complaint.

        3.      An extension of the filing deadline is in the interest of judicial economy because

Defendants further adjudication of Plaintiff’s request for review will moot the claim and avoid the

need for litigation.
            Case 1:20-cv-02984-RDM Document 5 Filed 01/15/21 Page 2 of 2




       4.      Pursuant to Local Civil Rule 7(m) of the Rules of the U.S. District Court for the

District of Columbia, on January 15, 2021, the undersigned counsel, via electronic mail, requested

Plaintiff’s position on this motion. On January 15, 2021, counsel for Plaintiff, via electronic mail,

stated he would not oppose the relief sought in this motion.

       WHEREFORE, based on the foregoing, Defendants respectfully request that the Court

grant this motion.

Dated: January 15, 2021                               Respectfully Submitted,

                                                      MICHAEL R. SHERWIN
                                                      Acting United States Attorney

                                                      BRIAN P. HUDAK
                                                      Acting Chief, Civil Division

                                                      /s/ Joseph F. Carilli, Jr.
                                                      JOSEPH F. CARILLI, JR.
                                                      N.H. Bar No. 15311
                                                      Assistant United States Attorney
                                                      Civil Division
                                                      U.S. Attorney’s Office
                                                        for the District of Columbia
                                                      555 4th St. N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 252-2561
                                                      Facsimile: (202) 252-2599
                                                      E-mail: joseph.carilli@usdoj.gov

                                                      Counsel for Defendants




                                                 2
